DETAILED ACTION
	This Office Action is in response to the RCE filed 03/30/2020 the claim amendment filed 01/10/2020.  Claims 1-24 are acknowledged as pending in this application with claims 1-8 being currently amended and claims 9-24 being new.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. It is further noted that Applicant’s amendments, both current and previous, have not substantially advanced prosecution, but have rather introduced new issues. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections
The claims are objected to because of the following informalities.  Appropriate correction is required.
In claim 1 line 1, “A pair of revolutionz interactive motion shoes of claim 1, comprising” should read “A pair of revolutionz interactive motion shoes, comprising”.
The claims are replete with grammatical errors, especially plural words preceded with “a” or “an”.  In claim 1, such limitations include: in claim 1 lines 3-4, “a video games” should be “video games” 
In claim 1 line 13, “Wherein” should be “wherein”
In claim 1 lines 15-16, wherein the wireless handheld interface device and controls the signals” should be “wherein the wireless handheld interface device controls the signals”.
In the preambles of claims 2-24, “A pair of interactive motion shoes” should be “The pair of interactive motion shoes”
In claims 9, 19, 21, and 24 “batterie” should be “battery”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The claims are replete with unsupported subject matter.  The following examples should not be assumed to be exhaustive.  The Office suggests that Applicant review the originally filed specification and drawings and draft claims directed to subject matter disclosed therein.
The limitations directed to a video game are not supported in the disclosure as originally filed.  The originally filed specification contains no mention of a video game or gaming.  Such limitations are:  
claim 1 lines 3-4, “playing a video game”
claim 1 line 8-10, “a video games interface and a software programs connecting the power control source and the video games"
claim 1 lines 17-18, “a transformable headphones game controller”
claim 3, “a wireless transformable headphones game controller”
claim 9 “a wireless transformable head phones game controllers”
claim 10, “while playing a video games”
claim 13, “a video games store interface”
claim 14, “a video games store app interface” and “the user can purchase, store, and exchange video games and data while playing video games”
claim 17, “exchanging and using informational data used by a user while playing a games”
claim 18, “a games store” and “said app games”
claim 19, “a wireless transformable headphones game controller”
claim 20, “a video games”
claim 22, “a transformable headphones game controller”, “a games store”, “wherein, when operable, the user can transform the transformable headphones games controller 
claim 24, “transformable headphones game controller”, “a plurality of video games app store”
In claim 1 line 4, the limitation, “with various colors and sizes for males and females” is not supported by the original disclosure.  The disclosure does not discuss providing the shoes in different colors and sizes.
In claim 1 line 5, the limitation, “speakers on both shoes” is not supported by the original disclosure.  The disclosure does not discuss speakers on the shoes.  A similar limitation is recited in claim 16, “controls the functions of a speakers” and claim 19, “a speaker system”
In claim 1 lines 12-13, the limitation “wireless interface handheld device, comprising: a processor, a global positioning system and an internet” is not supported by the original disclosure.  The disclosure discusses the device having an internet connection, but not an internet.
In claim 1 line 17, the limitation, “a interactive vibrational technology” is not supported by the original disclosure.  A similar limitation is recited in claim 20, “an interactive wireless vibrating technologies”. The disclosure does not discuss a vibrational feature.
In claim 1 line 19, the limitation, “a camera” is not supported by the original disclosure.  Claim 22 further recites, “a camera built inside of a handheld interface wireless device, wherein when operable, the user can take pictures, videos, share, store and exchange information to a memory database.”  The disclosure does not discuss a camera.
In claim 1 line 19, the limitation, “a music store interface” is not supported by the original disclosure.  The disclosure does not discuss a music store.
In claim 1 line 20, the limitation, “a 911 interface” is not supported by the original disclosure.  The disclosure discusses a distress signal mode, but not a 911 interface.

In claim 21, the limitation, “a batterie charging port output” is not supported by the original disclosure.  The disclosure does not discuss a battery charging port.
In claim 24, the limitation, “a wireless power source” is not supported by the original disclosure.  The disclosure does not discuss a wireless power source.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  The following examples of indefinite language should not be taken as an exhaustive list.  Applicant is advised to review the claims for clarity.

	In claim 1 line 3, it is unclear whether “a pair of revolutionz interactive motion shoes” refers to the previously recited “A pair of revolutionz interactive motion shoes” (line 1) or a separate structure.  Subsequent recitations of the same structure should be preceded by “the” or “said” rather than “a” or “an”. Consistent terminology should be used for the same structure. When further limiting a structure, language such as “wherein the (element) comprises/is a (more specific element)” should be used. The claims are replete with similar recitations, where previously recited structures are referred to with “a” or “an”.  Applicant is advised to review the claims for proper reference to preceding limitations.  The following limitations have been identified as having the same issue, but should not be taken as an exhaustive list:
In claim 1 line 7-8, “safety lights emitter” and “electronic chip” 
In claim 2, “a safety lights emitter”, “a wireless transceiver”, “a power control source” and “a handheld interface wireless device” 
In claim 3, “a memory database”, “a wireless transformable headphones game controller”
In claim 4, “a memory database”, “a handheld interface wireless device”
In claim 5, “a heart rate monitor”
In claim 7, “an emergency 911 function interface”
In claim 9, “a power control source”, “a wireless transceiver”, “a handheld interface wireless device”, “a wireless transformable head phones game controllers”
In claim 10, “a wireless transceiver”
In claim 11, “a handheld interface wireless device”, “a pair of revolutionz interactive motion shoes”
In claim 12, “an apps store interface”, “a handheld interface wireless device”
In claim 13, ”a software programs”, “a handheld interface wireless device”
Claim 14, “a power control source”, “a memory data bank”
Claim 15, “a handheld interface wireless device”, “a wireless ear buds”
Claim 16, “a wireless technologies”, “a pair of revolutionz interactive motion shoes”, “a handheld interface wireless device”, “a head phones”, “a speakers”
claim 17, “a wireless technologies”, “a memory databank”, “a power control source”, “a handheld interface wireless device”, “a pair of revolutionz interactive motion shoes”
Claim 18, “a wireless interactive motion software technologies”, “a pair of revolutionz interactive motion shoes”, “an app and a games store”, “a pair of revolutionz interactive motion shoes”
Claim 19, “a speaker system”, “a pair of revolutionz interactive motion shoes”, “a power control source”, “a batterie power source”, “a wireless transceiver”, “a software programs”, a wireless interactive motion software technologies”, “a memory bank”, “a wireless ear buds”, “a wireless transformable headphones game controller”
Claim 20, “an interactive wireless  vibrating technologies”, “a pair of revolutionz interactive motion shoes”, “a handheld interface wireless device”, “a video games”
Claim 21, “a pair of revolutionz interactive motion shoes”
Claim 22, “a transformable headphones game controller”, “a handheld interface wireless device”, “an app store”
Claim 23, “a camera”, “a handheld interface wireless device”
Claim 24, “a handheld interface wireless device”, “a wireless ear buds”, “transformable headphones game controller”, “a pair of revolutionz interactive motion shoes”, “a wireless speaker system”, “a safety lights emitter”, “a batterie power source”, “a wireless transceiver”, “an internet”, “a software programs”, “a plurality of apps stores”, “a pair of revolutionz interactive motion shoes”, “a power control source”.
In claim 1 line 4, the limitation, “with various colors and sizes for males and females” is indefinite because it is unclear how a single pair of shoes can be provided with this limitation.
	In claim 1 line 5-6, the limitation, “speakers on both shoes for sound connecting the headphones and handheld interface wireless device” is indefinite because it is unclear how speakers are capable of connecting headphones and a handheld device.  The claims include multiple similar recitations, where structures are recited as connecting other structures which do not appear to be connectable in the recited fashion and lack sufficient explanation in the disclosure. Such limitations include:
In claim 1 line 7-8, “an impact detector connecting safety lights emitter and electronic chip”.  It is unclear how an impact detector can connect a safety lights emitter and an electronic chip.
In claim 1 lines 11-12, “connecting the wireless transceiver and wireless interface handheld device”.  It is unclear what performs the connecting.
In claim 1 line 13 “connecting the global positioning system and internet”.  It is unclear what performs the connecting.
In claim 1 line 18-19 “connecting the memory database and the interactive vibrational technology”.  It is unclear what performs the connecting.
In claim 1 line 19-20 “connecting the camera, and the music store interface to the app store interface with a 911 emergency interface”.  It is unclear what performs the connecting.
In claim 2 “connecting the handheld interface wireless device and the music data”.  It is unclear what performs the connecting.
In claim 12, “a pair of revolutionz interactive motion shoes connecting the handheld interface wireless device and the interactive workout programs”.  It is unclear how a pair of shoes can connect a wireless device and workout programs. 
In claim 13, “a handheld interface wireless device connecting the video games store and the software programs. It is unclear how a wireless device can connect a store and software programs.
In claim 14, “a memory data bank connecting the video games app store and the power control source”.  It is unclear how a memory data bank can connect a video games app and a power control source.
In claim 15, “wireless ear buds connecting the output connector and the handheld interface wireless device.  It is unclear how ear buds can connect an output connector and a wireless device.
In claim 16, “a head phones connecting the wireless technology and the handheld interface wireless device”. It is unclear how headphones can connect wireless technology and a wireless device.
In claim 21, “a power stored source connecting the batterie charging port output and the pair of revolutionz interactive motion shoes”. It is unclear how a power stored source can connect a battery and a pair of shoes.
In claim 22, “an interactive motion movement connecting the handheld interface wireless device and the interactive motion movement to an app store and a games store”.  It is unclear how movement can connect a wireless device and itself to an app store and a game store.
In claim 24, “a pair of revolutionz interactive motion shoes connecting the handheld interface wireless device and the wireless ear buds and the transformable headphones games controller to a wireless speaker system on the pair of revolutionz interactive motion shoes”; “a batterie power source connecting the wireless speaker system on a pair of revolutionz interactive motion shoes to the safety lights emitter, a wireless transceiver, an internet, a software programs connecting the wireless transceiver to the internet, a plurality of apps stores, a plurality of video games app store and a pair of revolutionz interactive motion shoes connecting the plurality of apps store to the plurality of video games apps store, a wireless impact software, a wireless power source and a power control source connecting the wireless impact software and the wireless control source”.  It is unclear what elements are connected, which elements are performing the connecting, and how the connecting is performed.
	In claim 1 line 6, it is unclear what structure “comprises” refers to.  The claims include multiple similar recitations of “comprising” and “comprises” without specifying which structure is being discussed.  Applicant is suggested to use language similar to the examples: “wherein the handheld interface wireless device comprises” or “the handheld interface wireless device comprising”.  Similar recitations presenting the same issue are located at
In claim 1 line 6, “comprises” 
In claim 1 line 7, “comprises” 
In claim 1 line 8, “comprises” 
In claim 1 line 10, “comprises”
In claim 1 line 12, “comprises”
In claim 1 line 17, “comprises”
In claim 1 line 19, “comprises”

In claim 1 lines 12-13, the limitation “wireless interface handheld device, comprising: a processor, a global positioning system and an internet” is indefinite because it is unclear how a wireless interface handheld device, as disclosed, can comprise an internet.  This limitation is interpreted as requiring the device comprising an internet connection.
Claim 1 recites the limitation "the signals and functions" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation, “further comprising:… an interactive motion movement”.  It is unclear how the shoes can comprise an interactive motion movement.

Conclusion
In view of the rejections above under 35 U.S.C. 112, the invention is not claimed in a sufficiently coherent way to allow for an accurate search and application of prior art in a 102 or 103 rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784